 Case 1:18-bk-15814-NWW          Doc 106 Filed 08/05/19 Entered 08/05/19 15:36:15         Desc
                                  Main Document Page 1 of 2




SO ORDERED.
SIGNED this 5th day of August, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________


                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                          THE EASTERN DISTRICT OF TENNESSEE
                                  SOUTHERN DIVISION

   In re:                                        )
                                                 )
   Pine Forest Associates LP                     )         No. 1:18-bk-15814-NWW
                                                 )         Chapter 11
                  Debtor                         )

      ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND FIX-
       ING TIME FOR FILING ACCEPTANCES OR REJECTIONS OF PLAN AND OB-
     JECTIONS TO DISCLOSURE STATEMENT, COMBINED WITH NOTICE THEREOF

            A disclosure statement under chapter 11 of the Bankruptcy Code having been

   filed by the debtor on August 2, 2019, referring to a plan under chapter 11 of the

   Bankruptcy Code filed by the debtor on that date; and

            The debtor being a “small business debtor” and having requested conditional

   approval of the disclosure statement;

            IT IS ORDERED, and notice is hereby given, that:

            A. The disclosure statement filed by the debtor dated August 2, 2019, is condi-

   tionally approved.
Case 1:18-bk-15814-NWW         Doc 106 Filed 08/05/19 Entered 08/05/19 15:36:15              Desc
                                Main Document Page 2 of 2


         B. September 6, 2019, is fixed as the last day for submitting ballots accepting or

 rejecting the plan referred to above. To be timely, a written ballot conforming to Ballot

 for Accepting or Rejecting Plan of Reorganization (Official Form 314) must be received

 by counsel for the debtor on or before that deadline. No later than September 9, 2019,

 counsel for the debtor shall file a summary of the ballots timely received, with copies of

 the ballots attached to the summary.

         C. Within four days after the entry of this order, counsel for the debtor shall mail

 the plan, the disclosure statement, and a ballot conforming to Ballot for Accepting or

 Rejecting Plan of Reorganization (Official Form 314) to creditors, equity security holders

 (if any), and other parties in interest, and transmit copies to the United States trustee, as

 provided in Fed. R. Bankr. P. 3017(d). Counsel for the debtor shall file a certificate of

 service reflecting compliance with this paragraph within two business days after

 effecting service.

         D. September 12, 2019, at 10:30 a.m. is fixed for the hearing on final approval of

 the disclosure statement and on confirmation of the plan.

         E. September 6, 2019, is fixed as the last day for filing and serving (1) pursuant

 to Fed. R. Bankr. P. 3017.1(c)(2), written objections to the disclosure statement, and

 (2) pursuant to Fed. R. Bankr. P. 3020(b)(1), written objections to confirmation of the

 plan.

         F. Notice is further given, pursuant to E.D. Tenn. LBR 3017-2(c), that the

 court may consider at the combined hearing on final approval of the disclosure

 statement and on confirmation of the plan, whether to extend the time period

 prescribed by 11 U.S.C. § 1129(e), pursuant to 11 U.S.C. § 1121(e)(3).

                                             ###
